internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-105929-02 date date number release date index number legend partnership a date x dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that partnership be granted an extension of time in which to make an election under sec_754 of the internal_revenue_code facts according to the information submitted a an x-percent partner in partnership died on date partnership having relied on a professional tax_return_preparer who failed to advise it of the availability and benefits of an election under sec_754 filed its tax_return for the taxable_year including date without a sec_754 election plr-105929-02 it is represented that partnership acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that partnership is not using hindsight in making the election law under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election is filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result partnership is granted an extension of time of sixty days following the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center a copy of this letter should be attached to the statement a copy of this letter is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed concerning whether partnership is a partnership for federal tax purposes plr-105929-02 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
